DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 3/16/2021.  Since the initial filing, claims 1 and 2 have been amended, claims 7-16 have been cancelled and no claims have been added.  Thus, claims 1-6 and 17 are pending in the application.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was authorized on 4/12/2021 by Peyali Chowdhury over the phone.
The application has been amended as follows:
Replace claim 17 with the following:
	17. (Currently amended) A massage machine comprising:
the massage unit according to claim 1;
a body support portion which is configured to support a body of a treated person; and
a guide rail which extends along a surface of the body support portion, the surface being configured to contact the body of the treated person,
wherein the massage unit is guided by the guide rail to move up and down in the body support portion.
Allowable Subject Matter
Claims 1-6 and 17 are allowable over the prior art of record.
the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as described in the claims.
In regards to independent claim 1, the closest prior art of record is Chen (US 2012/0265112) in view of Morita (US 2005/0192520) and Tsukada (US 2007/0167887).
Chen teaches a massage unit comprising: a base member (massage machine has frame 60, paragraph 35 line 1-3) ; a treatment element drive unit which has a treatment element (rollers 71 and 72, paragraph 35 line 5-7) and a slide mechanism (swing seat 70 and screw rod 73) which is extensible and contractible in a slide axis direction which is along a surface substantially perpendicular to a left-right direction (screw rod 73 extends in z-axis direction, paragraph 35 line 13 and paragraph 38 line 21-26), wherein a lower portion of the treatment element drive unit is fitted to the base member to be rotatable about a first rotation axis extending along the left-right direction (rotary shaft 61) one end of the slide mechanism is fitted to a lower portion of the base member, an other end of the slide mechanism is fitted to the treatment element drive unit (rollers 71 and 72 on swing seat 70, Fig 9), and wherein for fitting of the one end and the other end of the slide mechanism, a structure where the one end of the slide mechanism is fitted to the lower portion of the base member to be rotatable about a second rotation axis extending along the left-right direction (swing seat 70 connected to frame via rotary shaft 61, paragraph 35 line 4, rotary shaft 61 fulcrum of swing seat 70, paragraph 37 line 4-5).
Morita teaches a drive portion which drives the treatment element (therapeutic members 200 and 300 driven by kneading and tapping motors 41 and 51, paragraph 48) and wherein an up-and-down motor (up and down motor 26) which is a drive source for moving the massage unit up and down an up-and-down axis extending (shaft 24) in the left-right direction and interlocked with the up-and-down motor (paragraph 45).

Chen in view of Morita and Tsukada does not teach wherein both of the following structures are adopted: a structure where the one end of the slide mechanism is fitted to the lower portion of the base member to be rotatable about a second rotation axis extending along the left-right direction; and a structure where the other end of the slide mechanism is fitted to the treatment element drive unit to be rotatable about a third rotation axis extending along the left-right direction, wherein the base member includes a flat plate member and a U-shaped member, the U-shaped member includes a base portion, a left wall portion extending backward from a left end of the base portion, and a right wall portion extending backward from a right end of the base portion, and a front surface of the base portion is secured to a center of a back surface of a first extension portion of the flat plate member, wherein the one end of the slide mechanism is fitted to the left and right wall portions and of the base member, to be rotatable about the second rotation axis, and the other end of the slide mechanism is fitted to the treatment element drive unit to be rotatable about the third rotation axis, the third rotation axis is disposed at a position that is behind and above the second rotation axis.
Dependent claims 2-6 and 17, being dependent on allowable base claim 1, are allowed over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VICTORIA MURPHY/            Primary Examiner, Art Unit 3785